Title: To James Madison from Philip Reed, 6 June 1809
From: Reed, Philip
To: Madison, James


June 6th 1809
Ph: Reed presents his compliments to Mr Madison, and in answer to Mr. Madisons note of yesterday, Ph: Reed begs leave to observe that he is now confined to his chamber in consequence of the effects of a fall from a horse two weeks ago, that he has not been able to get from his lodgings but one day since his arrival in the City—to this cause it is that Mr. Madison will have the goodness to attribute it, that Ph: Reed has not yet had the pleasure to make the tender of his respect to the President and this too will prevent him the pleasure of accepting Mr Madisons invitation to dine on Friday next.
